In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-929V
                                      Filed: April 17, 2018

    * * * * * * * * * * * * * *                    *
    MICHAEL C PUCKETT, SR. on behalf               *      UNPUBLISHED
    of the estate of AMANDA NICHOLE                *
    PUCKETT                                        *
                                                   *      Decision on Attorneys’ Fees and Costs;
                 Petitioner,                       *      Interim Fees
    v.                                             *
                                                   *
    SECRETARY OF HEALTH                            *
    AND HUMAN SERVICES,                            *
                                                   *
             Respondent.                           *
    * * * * * * * * * * * * *                  *   *

Mark Sadaka, Esq., Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Lara Englund, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

       On August 25, 2015, Michael C. Puckett, Sr. (“Mr. Puckett,” or “petitioner”) filed a petition
for compensation under the National Vaccine Injury Compensation Program2 on behalf of his
daughter, Amanda Nichole Puckett. Petitioner alleges that Amanda received a human
papillomavirus (“HPV”) vaccination on August 22, 2013 which caused her cardiac arrest and
subsequent death on August 25, 2013. See Petition (“Pet.”), ECF No. 1.




1
 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to
post this decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On March 29, 2018, petitioner filed a Motion for Interim Attorneys’ Fees and Costs.
Motion for Fees, ECF No. 66. Petitioner requests attorneys’ fees in the amount of $23,332.94, and
attorneys’ costs in the amount of $31,947.46, for a total amount of $55,280.39. Motion for Fees,
Ex. A at 18, ECF No. 66-1.

        On April 10, 2018, respondent filed a response to petitioners’ Motion for Fees. Response,
ECF No. 67. Respondent “defers to the special master to determine whether or not petitioner has
met the legal standard for an interim fees and costs award.” Id. at 2. Furthermore, respondent
provided no specific objection to the amount requested or hours worked, but instead, “respectfully
recommend[ed] that the Special Master exercise her discretion and determine a reasonable award
for attorneys’ fees and costs.” Id. at 3. Petitioner filed a reply on April 13, 2018, reiterating his
request for interim fees and costs. ECF No. 68. This matter is now ripe for decision.

       This matter is scheduled for entitlement hearing on August 23 and 24, 2018.

                                       I. Legal Framework

       The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
§ 15(e)(1). If a petitioner succeeds on the merits of his or her claim, the award of attorneys’ fees
is automatic. Id.; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891 (2013). However, a petitioner need
not prevail on entitlement to receive a fee award as long as the petition was brought in “good faith”
and there was a “reasonable basis” for the claim to proceed. § 15(e)(1).

        The Federal Circuit has endorsed the use of the lodestar approach to determine what
constitutes “reasonable attorneys’ fees” and “other costs” under the Vaccine Act. Avera v. Sec’y
of Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir. 2008). Under this approach, “an initial
estimate of a reasonable attorneys’ fees” is calculated by “multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Id. at 1347-48 (quoting Blum
v. Stenson, 465 U.S. 886, 888 (1984)). That product is then adjusted upward or downward based
on other specific findings. Id.

        Special masters have substantial discretion in awarding fees and may adjust a fee request
sua sponte, apart from objections raised by respondent and without providing petitioners with
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl.
201, 209 (2009). Special masters need not engage in a line-by-line analysis of petitioner’s fee
application when reducing fees. See Broekelschen v. Sec’y of Health & Human Servs., 102 Fed.
Cl. 719, 729 (2011).

                                           II. Discussion

A.     Interim Fees

       Interim fees may be paid at the discretion of the special master. See Avera v. Sec’y of
Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008) (“Interim fees are particularly
appropriate in cases where proceedings are protracted and costly experts must be retained.”)
Additionally, “where the claimant establishes that the cost of litigation has imposed an undue

                                                 2
hardship and there exists a good faith basis for the claim, it is proper for the special master to
award interim attorneys’ fees.” Shaw v. Sec’y of Health & Human Servs., 609 F.3d, 1372 1375
(Fed. Cir. 2010).

        This case has been pending for nearly three years. Petitioner has retained two experts to
opine on his behalf and has incurred substantial expert fees as a result. While an entitlement
hearing is currently scheduled for August of 2018, a decision will not be issued immediately.
Therefore, an award of interim fees and costs is appropriate so that counsel is not unduly
financially burdened during protracted litigation.

B.     Reasonable Hourly Rate

        A “reasonable hourly rate” is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of petitioner’s
attorney.” Rodriguez v. Sec’y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F.3d at 1349). There is a “limited exception” that provides for attorney’s fees
to be awarded at local hourly rates when “the bulk of the attorney’s work is done outside the forum
jurisdiction” and “there is a very significant difference” between the local hourly rate and forum
hourly rate. Id. This is known as the Davis County exception. See Hall v. Sec’y of Health & Human
Servs., 640 F.3d 1351, 1353 (2011) (citing Davis Cty. Solid Waste Mgmt. & Energy Recovery
Special Serv. Dist. v. U.S. EPA, 169 F.3d 755, 758 (D.C. Cir. 1999)).

       The requested hourly forum rates are consistent with the rates previously found to be
reasonable in cases involving petitioner’s counsel and his staff. See e.g., Rodriguez v. Sec’y of
Health & Human Servs., No. 13-253V, 2017 WL 4509275, at *1 (Fed. Cl. Spec. Mstr. Sept. 15,
2017); Ladue v. Sec’y of Health & Human Servs. No. 12-553V, 2017 WL 2328169, at *5 (Fed. Cl.
Spec. Mstr. May 25, 2017). Therefore, the undersigned finds the requested rates to be reasonable.

C.     Hours Reasonably Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton ex rel. Saxton v. Sec’y of Health &
Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424,
434 (1983)). “Unreasonably duplicative or excessive billing” includes “an attorney billing for a
single task on multiple occasions, multiple attorneys billing for a single task, attorneys billing
excessively for intra office communications, attorneys billing excessive hours, [and] attorneys
entering erroneous billing entries.” Raymo v. Sec’y of Health & Human Servs., 129 Fed. Cl. 691,
703 (2016). While attorneys may be compensated for non-attorney-level work, the rate must be
comparable to what would be paid for a paralegal or secretary. See O’Neill v. Sec’y of Health &
Human Servs., No. 08-243V, 2015 WL 2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015).
Clerical and secretarial tasks should not be billed at all, regardless of who performs them. See, e.g.,
McCulloch, 2015 WL 5634323, at *26. Hours spent traveling are ordinarily compensated at one-
half of the normal hourly attorney rate. See Scott v. Sec’y of Health & Human Servs., No. 08-756V,

                                                  3
2014 WL 2885684, at *3 (Fed. Cl. Spec. Mstr. June 5, 2014) (collecting cases). And “it is
inappropriate for counsel to bill time for educating themselves about basic aspects of the Vaccine
Program.” Matthews v. Sec’y of Health & Human Servs., No 14-1111V, 2016 WL 2853910, at *2
(Fed. Cl. Spec. Mstr. Apr. 18, 2016). Ultimately, it is “well within the Special Master’s discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton, 3 F.3d at 1522. In exercising that discretion, special masters may reduce the number
of hours submitted by a percentage of the amount charged. See Broekelschen, 102 Fed. Cl. at 728-
29 (affirming the Special Master’s reduction of attorney and paralegal hours); Guy v. Sec’y of
Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (same).

        Upon review of petitioner’s application, the number of hours expended in this case appear
to be reasonable. Accordingly, $23,332.94 is awarded in attorneys’ fees.

D.      Reasonable Costs

       Petitioner requested a total of $31,947.46 in attorneys’ costs. See Motion for Fees, Ex. A,
ECF No. 66-1. The requested costs consist of $14,000 in expert fees for Dr. Shoenfeld and $17,500
in expert fees for Dr. Eldar. Id. The undersigned finds petitioner’s requested costs to be reasonable.

                                     III. Total Award Summary

       Based on the foregoing, the undersigned awards the total of $55,280.39, representing
reimbursement for attorneys’ fees in the amount of $23,332.94 and costs in the amount of
$31,947.46, in the form of a check made payable jointly to petitioner and petitioner’s counsel,
Mark Sadaka, Esq. The Clerk of the Court is directed to enter judgment in accordance with this
Decision.3

        IT IS SO ORDERED.

                                                         s/ Mindy Michaels Roth
                                                         Mindy Michaels Roth
                                                         Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    4